Exhibit 10.1

AMENDMENT No. 1 To Plan Secured Promissory Note

This Amendment No. 1 to Plan Secured Promissory Note dated November 17, 2010
(hereinafter, the “Note”) is effective as of May 31, 2012 (“Effective Date”) by
and between Biovest International, Inc., a Delaware corporation having an
address at 324 S. Hyde Park Avenue, Suite 350, Tampa FL 33606 (hereinafter
“Biovest”), and Corps Real, LLC, an Illinois limited liability company (the
“Lender”), with a mailing address of 1602 W. Kimmel Street, Marion, Illinois
62929 (hereinafter “Lender”). Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Note.

WHEREAS, Biovest and Lender entered into the Note effective November 17, 2010,
which Note remains in full force and effect; and

WHEREAS, Biovest and Lender wish to enter into this Amendment to memorialize
their understanding and agreement as to the temporary suspension, accrual and
deferral of certain interest payment obligations of Biovest under the Note (the
“Monthly Interest Payments”)

NOW, THEREFORE, in consideration of the mutual premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Effective immediately upon the execution of this Amendment and for a period
of three months from the Effective Date of this Amendment (the “Suspension
Period”) the provisions of section 2(i) of the Note pertaining to Biovest’s
monthly payments of each Monthly Interest Payment beginning with the Monthly
Interest Payment due on June 1, 2012 shall be suspended, and Biovest shall not
be obligated to make payment to Lender of any Monthly Interest Payment during
this Suspension Period.

2. During the Suspension Period, the obligations of Biovest to make payment of
the Monthly Interest Payment as described in section 2(i) of the Note shall be
suspended. For purposes of clarification, the suspension of the required Monthly
Interest Payment shall not diminish or alter the total amount of accrued
interest due pursuant to the terms of the Note, but the suspension shall delay
the payment by the term of the Suspension Period. At the conclusion of the
Suspension Period (August 31, 2012), Biovest shall resume making then-current
Monthly Interest Payments to Lender, commencing with the Monthly Interest
Payment due on September 1, 2012. All Monthly Interest Payment amounts
calculated in accordance with Section 2(i) of the Note which were deferred
during the Suspension Period shall remain accrued but unpaid and shall become
due and payable to Lender on the Maturity Date of the Note .

3. Except as specifically amended by the terms of this Amendment, the Note shall
remain in full force and effect.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
indicated below.

 

BIOVEST INTERNATIONAL, INC.     CORPS REAL, LLC By  

/s/ Samuel S. Duffey

    By  

/s/ Ronald E. Osman

Name:  

Samuel S. Duffey

    Name:  

Ronald E. Osman

Title:  

CEO

    Title:  

Manager

Date:   June 6 , 2012     Date:   June 6 , 2012

 

2